Title: To James Madison from Carlos Martínez de Yrujo, 28 November 1801 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


28 November 1801, Philadelphia. Requests JM to inform the president that he has received official notification of Spain’s peace treaty with Portugal, the terms of which reveal the moderation and reasonableness of the Spanish king.
 

   RC (DNA: RG 59, NFL, Spain, vol. 2). 1 p.; written in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature.


   Spain and Portugal had concluded a peace treaty at Badajoz on 6 June 1801. For the text, see José Ferreira Borges de Castro et al., eds., Collecçãmao dos tratados, convenções, contratos e actos publicos celebrados entre a coroa de Portugal e as mais potencias desde 1640 até ao presente (8 vols.; Lisbon, 1856–58), 4:128–32.

